DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nesbitt, US 2005/0274938.
Regarding claims 1-3 and 5-6:
Nesbitt discloses a method of treating a post (60) having a below-ground portion (62) and an above-ground portion, the post having been previously set in the ground (para. 0010 – prior to or after positioning in the ground), comprising:
spraying (para. 0022) a liquid thermoplastic coating of PVC or epoxy resin (para. 0016 and 0020) circumferentially around the post at an area of the post that during trimming is in contact with a high-speed rotating line;
the plastic coating, when solidified, forming a hard, plastic protective sleeve bonded permanently to the post (para. 0016) by heat curing, and
wherein the plastic coating is made from a thermosetting material (para. 0021 of Nesbitt incorporates by reference a number of US patents including US 6,573,309 to Reitenbach. Reitenbach discloses wherein the epoxy resins are thermosettable (col. 3, ll. 8-10) with heat (col. 5, ll. 10)).
Regarding claim 7:
Nesbitt discloses wherein the protective sleeve has a thickness of between one and three millimeters (para. 0022) and has a combination of properties to resist abrasion from the high-speed rotating line (para. 0024).

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt, US 2005/0274938 in view of Thomas, US 2010/0314596.
Regarding claim 4:
Nesbitt discloses wherein the plastic coating is a thermoplastic material but Nesbitt does not specify nylon.
Thomas discloses a fencing post wherein the post is nylon coated (para. 0001).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use nylon as the thermoplastic coating of Nesbitt as nylon also provides protection, the change in material yielding no extraordinary or unexpected results.

Response to Arguments
Applicant's arguments filed 5/8/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that claim 1 has been amended to point out that the post is set in the ground before applying the protective coating, Nesbitt discloses this feature in paragraph 0010, reproduced below:

    PNG
    media_image1.png
    230
    643
    media_image1.png
    Greyscale

Regarding applicant’s argument that the material is applied as a liquid and then converted to a hard protective cover using thermosetting, para. 0021 of Nesbitt incorporates by reference a number of US patents including US 6,573,309 to Reitenbach. Reitenbach discloses wherein the epoxy resins are thermosettable (col. 3, ll. 8-10) with heat (col. 5, ll. 10). Nesbitt expressly discloses the use of epoxy resins for the material, and Reitenbach discloses epoxy resins that are thermosettable with heat. Nesbitt discloses a variety of different materials that can be used for the treating material, including heat curable thermosetting epoxy resins as well as two part epoxy resins that require a curing agent.

Request for Interview
	An interview will be granted upon receipt of this Office Action if requested by Applicant at that time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633